Citation Nr: 0904138	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-13 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) with panic disorder.  

2.  Entitlement to service connection for PTSD with panic 
disorder.  


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to March 1970.  

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the VA RO in 
Columbia, South Carolina (S.C.), which found no new and 
material evidence to reopen the veteran's claim.  

The claim for service connection for PTSD with panic disorder 
had been previously denied in a final decision dated in 
January 1999.  Although the RO adjudicated this service 
connection claim on the merits in the July 2006 rating 
decision, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has recharacterized the issue as 
encompassed by those set forth on the title page.  

Of preliminary importance, the veteran failed to appear for 
an RO hearing, to be held in Columbia, S.C, scheduled in 
November 2008.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  In an unappealed January 1999 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for PTSD with panic disorder; the veteran was 
notified in writing of the RO's determination and did not 
appeal.  

3.  Evidence added to the record since the January 1999 
rating decision as to the veteran's claim is new as it is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for PTSD with panic 
disorder.  

4.  The veteran is not shown to have developed PTSD wih panic 
disorder as a result of a stressor event verified by credible 
supporting evidence as having occurred in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD with 
panic disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104, 3.156(a), 3.159 (2008).  

2.  PTSD with panic disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

With respect to the claim to reopen, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in letters dated in April 2002, December 2003, 
May 2006 and November 2006 the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  Specifically, the 
December 2003, and May 2006 letters informed the veteran of 
the specific technical meanings of "new" and "material," as 
well as the bases for the denial in the prior decision and 
described the type of evidence that would be necessary to 
substantiate the elements that were found insufficient in the 
previous denial.  It also informed him as to disability 
ratings and effective dates.  The April 2002 and November 
2006 notice letters provided information regarding the types 
of medical and lay evidence that the veteran may submit to 
establish his claim for service connection for PTSD with 
panic disorder.  The claim was last adjudicated via a 
supplemental statement of the case (SSOC) in March 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment and personnel records, VA and 
private treatment records and VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the veteran and his 
representative.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2008).  However, with exception, 
38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  


B.  Service Connection for PTSD with panic disorder

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  
If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

A.  New and Material Evidence

As noted above, service connection for PTSD with panic 
disorder was denied in a January 1999 rating decision.  The 
veteran was notified of this decision and of his appeal 
rights at that time and did not appeal the decision.  It was 
held that there was no evidence of a verifiable stressor.  
The January 1999 rating decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.302.  

In the veteran's application, received in May 2006, he 
requested that his claim for entitlement to service 
connection for PTSD with panic disorder be reopened.  
Evidence added to the record since the January 1999 rating 
decision includes various statements in support of the claim 
from the veteran and his representative, a PTSD 
Questionnaire, received in January 2004, and articles on a 
study linking heart health to PTSD, and on memory loss and 
Alzheimer's disease.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the January 1999 rating 
decision regarding the veteran's service connection claim is 
new and material.  Specifically, the PTSD Questionnaire, 
along with the veteran's statements and various articles, are 
new, in that they are evidence that has not been considered 
by the RO.  They are also material, in that they relate to an 
unestablished fact necessary to establish the claim.  
Therefore, this evidence is new and material, and the claim 
is deemed reopened.  


B.  Service Connection for PTSD with panic disorder

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran contends that he has PTSD with panic disorder as 
a result of various combat-related, in-service stressors.  
Service records indicate that the veteran's military 
occupational specialty (MOS) was that of laundry foreman.  He 
was apparently assigned to 226th Service and Supply Company, 
and it has been confirmed that he served in the Republic of 
Vietnam from March 1969 to March 1970.  Furthermore, the 
Board notes that the veteran was awarded the following medals 
and campaign ribbons for his service: the National Defense 
Service Medal, the Vietnam Service Medal, the SPS M-14 
marksmen proficiency badge (sharpshooter), and two overseas 
bars.  The Board notes that he was not awarded any medal or 
decoration that clearly indicates combat status and evidence 
of participation in a campaign does not, in itself, establish 
that a veteran engaged in combat because those terms 
ordinarily may encompass both combat and non-combat 
activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 
6257 (2000).  Thus, the Board finds that combat status has 
not been clearly established by the objective evidence of 
record.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.304(d), (f) (2008).  Therefore, credible 
supporting evidence that the claimed in-service stressors 
occurred is necessary.  38 C.F.R. § 3.304(f) (2008).  

The Board notes that VA and private treatment records dated 
from 1998 to 2008, confirm diagnoses of and treatment for 
PTSD with panic disorder.  Additionally, reports of VA 
examinations performed in December 1998 and February 2004 
included diagnoses of PTSD.  However, a diagnosis alone is 
insufficient to establish service connection for PTSD.  Since 
it is not otherwise shown by the record that the veteran 
engaged in combat, there must be evidence that corroborates 
the existence of the claimed stressors.  See Cohen, 10 Vet. 
App. at 128; 38 C.F.R. § 3.304(f).  The Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Accordingly, in order to grant service-
connection for PTSD, the evidence must contain credible 
supporting evidence that the claimed in-service stressors 
occurred. 38 C.F.R. § 3.304(f).  

Based upon the evidence of record, the Board finds the 
veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  In his original PTSD 
Questionnaire, received in August 1998, the veteran reported 
stressor events that included multiple mortar attacks that 
caused the deaths of general infantrymen in his unit, while 
he was stationed in Vietnam.  Notably, he reported that he 
was not close to any of the deceased soldiers and could not 
remember their names.  In a December 1998 VA PTSD examination 
report, the veteran reported new stressors, to include 
stepping on a land mine that did not detonate, serving on 
guard duty with soldiers who engaged the Viet Cong in a 
shooting war that resulted in some of his friends get shot, 
and getting fired upon by mortar rounds that landed in the 
mud near him but that could have landed on a gasoline tank 
positioned nearby.  In a June 1999 VA mental health note, the 
psychologist noted that the veteran reported being involved 
in several incidents where he was almost killed, working as a 
perimeter guard, and being in danger of being run over on 
occasion.  In May 2001 and January 2002 VA treatment records, 
the veteran again reported the aforementioned stressors, and 
added to them the death of his friend before arriving in 
Vietnam.  A subsequent PTSD Questionnaire, received in 
January 2004, reflected the addition of new reported 
stressors in addition to amended versions of previously 
reported stressors, to include guarding a perimeter with a 
fellow soldier who was shot and killed right beside him, 
being attacked by motor rounds that almost hit a fuel tank 
and caused him to be hit with shrapnel and to burn his arm, 
stepping on a land mine that did not detonate but witnessing 
his elementary school friend get blown-up after stepping on 
one, suffering from a skin rash since returning from Vietnam, 
preventing a fellow soldier from killing himself, and being 
on a plane (C-130) that had to make an emergency landing.  
The Board notes that although scars on the left and right 
legs were noted on the veteran's December 1967 induction 
examination, service treatment records are negative for 
reports of or treatment for injuries related to shrapnel 
wounds or burns.  

The RO attempted to verify the stressors identified by the 
veteran by obtaining his service treatment and service 
personnel records.  These records confirm that the veteran 
was assigned to the 226th Service and Supply Company, and 
that he served in the Republic of Vietnam from March 1969 to 
March 1970, but they contain no reference to the events he 
described.  

In further attempts to verify the claimed stressor, the RO 
sent the veteran several letters requesting him to provide 
additional information so that an inquiry could be sent to 
the Joint Services Records Research Center (JSRRC).  However, 
the veteran responded that he could not remember what 
companies he was in and could only recall that these events 
occurred sometime in 1969 during his tour of duty in Vietnam.  

The Board acknowledges the statements received from the 
veteran regarding his current symptoms and his experiences in 
service.  Unfortunately, however, the veteran has been unable 
to describe his claimed stressors in sufficient detail to 
permit a verification search by the JSRRC.  The Board notes 
that while the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Without sufficient evidence to corroborate the 
stressor described by the veteran, the Board has no basis 
upon which to grant service connection for PTSD.  As the 
preponderance of the evidence is against this claim, it must 
be denied.  

While acknowledging the veteran's belief that PTSD with panic 
disorder is due to the various stressor events that 
purportedly occurred during his military service, it is well 
established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, based on the strikingly varied and 
increasingly peculiar and sensational accounts of the 
veteran's supposed stressor events, the Board does not find 
the veteran's allegations and reported stressors credible.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for PTSD with panic 
disorder, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  




ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD with panic disorder; to 
this extent, the appeal is granted.  

Entitlement to service connection for a PTSD with panic 
disorder is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


